DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Response to Amendment
The amendment filed on 01/25/2021 has been entered. Claims 1, 6, 7, 12, 13, 15 and 18 are amended. Claims 1-3, 6-9, 12-15, and 18 are pending and addressed below.
Applicant’s amendment to the claims has overcome objection to the claims 1, 7 and 13, previously set forth in the Final Office Action of 11/24/2020.


Claim Objections
Claims 1, 7 and 13 are objected to because expression “wherein the filter coefficient list includes at least one filter coefficient configured by the network, wherein the filter coefficient list comprises one or more filter coefficients” has redundant statements. Examiner suggests Applicant remove one of the statements.











Claim Rejections - 35 USC § 103
Claims 1-3, 6-9, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer KIM Sangwon (Previously given in PTO-892, US 20190110299), hereinafter KIM, in view of NPL (Previously given in PTO-892, R2-1713673, [DRAFT] Report on Email Discussion [99bis#22][NR] Filter Coefficients, 27th November – 1st December 2017, MediaTek Inc.), hereinafter NPL-1, and further in view of NPL (ETSI TS 136 331 V14.4.0 (2017-10)), hereinafter NPL-2.
Regarding claims 1, 7 and 13, KIM teaches, a method/user equipment/ non-transitory computer-readable storage medium, for configuring measurement parameters of user equipment (UE), applied to the UE, the method comprising: obtaining a filter coefficient list configured by a network, wherein the filter coefficient list includes at least one filter coefficient, wherein the filter coefficient list comprises one or more filter coefficients (KIM: [0007] receiving a measurement configuration including a set of filter coefficients from a network,...), and 
obtaining a filter coefficient from the filter coefficient list for a measurement object based on indication information of the measurement object by choosing, from the at least one filter coefficient and based on identifier information of the measurement object, a target filter coefficient to be used for measurement (KIM: [0007]-[0010], teaching UE selecting a filter coefficient from a list for a measurement object RS (Reference Signal) for measurement), 
Regarding claim 7, Kim further teaches, a communications interface; a memory configured to store computer-executable instructions, and one or more processors in communication with the memory and configured to execute the computer-executable instructions (KIM: Fig. 7),
Regarding claim 13, Kim further teaches, a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer system, configure the computer system to perform operations (KIM: [97], teaching storage medium).
KIM does not expressly teach, wherein the target filter coefficient is determined according to (i) whether a cell or a beam is measured, (ii) whether a measurement quantity is a reference signal received power (RSRP), a reference signal received quality (RSRQ), or a signal to interference plus noise ratio (SINR), and (iii) whether the signal to be measured is a channel state information reference signal (CSI-RS) or a synchronization signal block (SSB), wherein for a measurement configuration of the measurement object, an identifier is associated with the filter coefficient list and the filter coefficient in the filter coefficient list is identified by an index.  
However, in the same field of endeavor, NPL-1 teaches, wherein the target filter coefficient is determined according to (i) whether a cell or a beam is measured, (ii) whether a measurement quantity is a reference signal received power (RSRP), a reference signal received quality (RSRQ), or a signal to interference plus noise ratio (SINR), and (iii) whether the signal to be measured is a channel state information reference signal (CSI-RS) or a synchronization signal block (SSB)  (NPL-1: discussed throughout; see Ch. 2.2 “Flexibility of filter coefficient configuration, page 6, line 1-6”, teaching UE is receiving filter coefficients configured for (i) cell or beam, (ii) RSRP/RSRQ/SINR, and (iii) RS Type (i.e. CSI-RS or SSB). It implies that when UE selects a filter co-efficient from the list, it will be based on according to (i)-(iii)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM’s method to include that the filter coefficient can be selected according to cell or beam, RSRP/RSRQ/SINR, CSI-RS/SSB.  
This would have been obvious because it would motivate one of ordinary skill in the art to reduce 5G UE complexity by providing configuration flexibility for NR (New Radio) filter coefficients (NPL-1: Ch.1 Introduction).
KIM and NPL-1 do not expressly teach, wherein for a measurement configuration of the measurement object, an identifier is associated with the filter coefficient list and the filter coefficient in the filter coefficient list is identified by an index.
However, in the same field of endeavor, NPL-2 teaches, wherein for a measurement configuration of the measurement object, an identifier is associated with the filter coefficient list (NPL-2: page 493 -QuantityConfig, teaching filter coefficient list “FilterCoefficient” has identifier e.g. filterCoefficientRSRP), and 
the filter coefficient in the filter coefficient list is identified by an index (NPL-2: Page 508 - FilterCoefficient “The IE FilterCoefficient specifies the measurement filtering coefficient. Value fc0 corresponds to k = 0, fc1 corresponds to k = 1, and so on.”

    PNG
    media_image1.png
    213
    929
    media_image1.png
    Greyscale

, teaching filter coefficients fc0, fc1,... in the filter coefficient list “FilterCoefficient” are indexed with ‘k =0,1,2...’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM and NPL-1’s method to include that the filter coefficient is are sent to the UE with indexed in a list.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide accurate filter coefficients according to 3GPP specification of NPL-2.
Regarding claims 6, 12 and 18, KIM, in view of NPL-1 and NPL-2, teaches the method / UE / computer-readable storage medium, as outlined in the rejection of claims 1, 7 and 13.
wherein obtaining the filter coefficient from the filter coefficient list for the measurement object based on an indication information of the measurement object comprises: 
selecting, based on identification information of the measurement object, from the filter coefficient list.
However, in the same field of endeavor, NPL-1 teaches, wherein obtaining the filter coefficient from the filter coefficient list for the measurement object based on an indication information of the measurement object comprises: 
selecting, based on identification information of the measurement object, from the filter coefficient list (NPL-1: Ch.3 Discussion (Phase 2), Ch.3.1 page 17, line 3-7, point 3; teaching filter coefficients, from which selection is done by the UE, are defined for different measurement objects, and, therefore, it implies that selection will be based on identification of the measurement object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM’s method to include that selection of filter coefficient is based on identification information of the measurement object.  
(NPL-1: Ch.1 Introduction).
Regarding claims 2, 8 and 14, KIM, in view of NPL-1 and NPL-2, teaches the method / UE / non-transitory computer-readable storage medium, as outlined in the rejection of claims 1, 7 and 13.
KIM and NPL-1 do not expressly teach, wherein the filter coefficient list comprises a value of a default filter coefficient.
However, in the same field of endeavor, NPL-2 teaches, wherein the filter coefficient list comprises a value of a default filter coefficient (NPL-2: page 493 –QuantityConfig  QuantityConfigEUTRA ::= SEQUENCE {
filterCoefficientRSRP FilterCoefficient DEFAULT fc4,...”, teaching Default filter coefficient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM and NPL-1’s method/UE/CRM to include that the filter coefficient list comprises a value of a default filter coefficient.  

Regarding claims 3, 9 and 15, KIM, in view of NPL-1 and NPL-2, teaches the method / UE / computer-readable storage medium, as outlined in the rejection of claims 2, 8 and 14.
KIM and NPL-1 do not expressly teach, when the filter coefficient from the filter coefficient list is not equal to the default filter coefficient, configuring a filter coefficient index.
However, in the same field of endeavor, NPL-2 teaches, when the filter coefficient from the filter coefficient list is not equal to the default filter coefficient, configuring a filter coefficient index (NPL-2: Page 508 - FilterCoefficient “The IE FilterCoefficient specifies the measurement filtering coefficient. Value fc0 corresponds to k = 0, fc1 corresponds to k = 1, and so on.”

    PNG
    media_image1.png
    213
    929
    media_image1.png
    Greyscale

, teaching filter coefficient indexed with ‘k’ in a list is used for filter coefficient selection, when default value of fc4 (see page 493) is not used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM and NPL-1’s method/UE/CRM to include that the filter coefficient from the filter coefficient list is not equal to the default filter coefficient, configuring a filter coefficient index.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide accurate filter coefficients according to 3GPP specification of NPL-2.

Response to Arguments
Applicant’s arguments filed on 01/25/2021, with respect to the rejection of independent claim 1 under USC 103 have been fully considered and are moot upon a further consideration and a new ground of rejection made under USC 103, as set forth above.
Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.


















Conclusion

Hayashi, US 20180206138, TERMINAL DEVICE, INTEGRATED CIRCUIT MOUNTED ON TERMINAL DEVICE, AND COMMUNICATION METHOD.
Nokia, R2-1713263, On the need of multiple filter coefficients in NR, November 27th - December 1st 2017, Annex-A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.B.C./Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472